*800Order affirmed, with costs to the Workmen’s Compensation Board (Matter of Vroman v. Van Alstyne, 293 N. Y. 837; Matter of Norris v. Kaempfer, 274 App. Div. 857, motion for leave to appeal denied 298 N. Y. 935; Matter of Thompson v. Quigley, 260 App. Div. 824, motion for leave to appeal denied 284 N. Y. 820; Matter of Sigurd v. Maxwell, 260 App. Div. 824, motion for leave to appeal denied 284 N. Y. 820; see, also, Matter of Gordon v. New York Life Ins. Co., 300 N. Y. 652; Matter of Reid v. Rose, 306 N. Y. 880; Matter of Waterbury v. Dieges & Clust, 284 App. Div. 912, motion for leave to appeal denied 307 N. Y. 944; Matter of Chisamore v. Borden Co., 279 App. Div. 700, motion for leave to appeal denied 303 N. Y. 1012).
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel and Burke. Judge Van Voorhis dissents in the following opinion. Judge Foster taking no part.